As filed with the Securities and Exchange Commission on February 4, 2011 Registration Statement No. 333-170066 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 3to Form S-1 REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF 1933 NOVADEL PHARMA INC. (Exact name of Registrant as Specified in Its Charter) Delaware 2834 22-2407152 (State or other jurisdictionof incorporation or organization) (Primary Standard IndustrialClassification Code) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000Bridgewater, New Jersey 08807(908) 203-4640 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Steven B. RatoffChairman, President and Chief Executive OfficerNovadel Pharma, Inc.1200 Route 22 East, Suite 2000Bridgewater, New Jersey 08807(908) 203-4640 (Name, address, including zip code, and telephone number including area code, of agent for service) Copies to: Emilio Ragosa, Esq.Morgan Lewis & Bockius LLP502 Carnegie CenterPrinceton, New Jersey 08540(609) 919-6600 John D. Hogoboom, Esq.Lowenstein Sandler PC65 Livingston AvenueRoseland, New Jersey 07068-1791(973) 597-2383 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company S (cover continued on next page) The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. (cover continued from previous page) CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to Be Registered Proposed MaximumAggregate OfferingPrice Amount ofRegistrationFee Convertible Preferred Stock, $0.001 par value $ 4,000,000 $ 464.40 Common Stock underlying Convertible Preferred Stock   (3) Warrants $ 4,000,000 $ 464.40 Placement Agent Warrants $ 80,000 $ 9.30 Total $ 8,080,000 $ 938.10 (4) (1) Pursuant to Rule 416, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issuable upon conversion of the convertible preferred stock registered hereunder as a result of stock splits, stock dividends, or similar transactions. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(o). No additional consideration is payable upon conversion of the Convertible Preferred Stock or upon issuance of the Warrants. Of this fee, (i)$713.00 was previously paid in connection with the initial filing of this Registration Statement on Form S-1 (File No. 333-170066), which was filed by the registrant on October21, 2010, (ii)$285.20 was previously paid in connection with Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-170066), which was filed by the registrant on November5, 2010, and (iii)$23.22 was previously paid in connection with Amendment No.2 to the Registration Statement on Form S-1 (File No. 333-170066), which was filed by the registrant on January14, 2011. The information contained in this prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state or jurisdiction where the offer or sale is not permitted. Subject to Completion, dated February 4, 2011 PROSPECTUS UP TO 4,,000,, TOGETHER WITH WARRANTS TO PURCHASEUP TO 40,000, We are offering up to 4,000 shares of our Series A Convertible Preferred Stock, referred to herein as the convertible preferred stock, convertible into up to 40,000,000 shares of our common stock, par value $0.001 per share, together with Warrants to purchase up to 40,000,000 shares of our common stock, to purchasers in this offering. The maximum number of shares of common stock underlying the convertible preferred stock and the warrants issued in this offering is 80,000,000; provided, however, we are not registering the 40,000,000 shares issuable upon exercise of the warrants. Each share of convertible preferred stock we sell will be accompanied by a warrant to purchase one (1) share of common stock for each share of common stock issuable upon conversion of the preferred stock. The convertible preferred stock is convertible at any time at the option of the holder into shares of our common stock at a conversion ratio determined by dividing the stated value of the convertible preferred stock by a conversion price of $[*] per share. The warrants will be exercisable on the first anniversary following the issuance date so long as we obtain stockholder approval to increase the number of authorized shares of our common stock to effect such exercise and will be exercisable on or before the fifth year anniversary of their initial exercise date at an exercise price of $[*] per share of common stock. Each share of convertible preferred stock and the accompanying warrant will be sold at a assumed price of $1,000. The convertible preferred stock and warrants are immediately separable and will be issued separately. Our common stock is presently quoted on the Over-the-Counter Bulletin Board under the symbol NVDL.OB We do not intend to apply for listing of the convertible preferred stock and warrants on any securities exchange or market. On February 3, 2011, the last reported sale price of our common stock as reported by the Over-the-Counter Bulletin Board was $0.17 per share. INVESTING IN THE OFFERED SECURITIES INVOLVES RISKS, INCLUDING THOSE SET FORTH IN THE RISK FACTORS SECTION OF THIS PROSPECTUS BEGINNING ON . Per Share Total Offering Price per Share $ [ ] $ [ ] Placement Agents Fees $ [ ] $ [ ] Offering Proceeds before expenses $ [ ] $ [ ] Roth Capital Partners has agreed to act as our exclusive placement agent in connection with this offering. Roth may engage one or more sub placement agents or selected dealers. The placement agent is not purchasing the securities offered by us, and is not required to sell any specific number or dollar amount of securities, but will assist us in this offering on a best efforts basis. We have agreed to pay the placement agent a cash fee equal to 6% of the gross proceeds of the offering of securities by us, as well as Placement Agent Warrants to purchase shares of Common Stock of the Company equal to 2% of the aggregate number of shares of Common Stock issuable in the offering. The Placement Agent Warrants will be substantially on the same terms as the warrants offered hereby. We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $[ ]. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the total maximum offering amounts set forth above. See Plan of Distribution beginning on page 84 of this prospectus for more information on this offering and the placement agent arrangements. All costs associated with the registration will be borne by us. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Brokers or dealers effecting transactions in these securities should confirm that the shares are registered under the applicable state law or that an exemption from registration is available. Roth Capital Partners The date of this prospectus is , 2011. TABLE OF CONTENTS Page Prospectus Summary 1 Summary of the Offering 4 Summary of Selected Financial Information 6 Risk Factors 7 Special Note Regarding Forward-Looking Statements 26 Use of Proceeds 27 Capitalization 28 Dilution 28 Description of Business 29 Management 46 Description of Property 48 Legal Proceedings 48 Price Range of Common Stock 49 Dividend Policy 49 Selected Financial Information 50 Supplementary Financial Information 52 Managements Discussion and Analysis of Financial Condition and Results of Operations 53 Quantitative and Qualitative Disclosures About Market Risk 62 Directors and Named Executive Officers 63 Executive Compensation 66 Director Compensation 81 Security Ownership of Directors, Management and Certain Beneficial Owners 82 Certain Relationships and Related Transactions 83 Plan of Distribution 84 Description of Securities 86 Legal Matters 90 Experts 90 Where You Can Find Additional Information 90 Index to December 31, 2009 Financial Statements F-1 Index to Unaudited September 30, 2010 Financial Statements F-29 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from the information contained in this prospectus. We are not making an offer to sell securities in any state where offers and sales are not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of when this prospectus is delivered or when any sale of our common stock occurs. FOR INVESTORS OUTSIDE THE UNITED STATES: We have not done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about, and to observe any restrictions relating to, this offering and the distribution of this prospectus. i PROSPECTUS SUMMARY This summary does not contain all of the information you should consider before buying our securities. You should read the entire prospectus carefully, especially the Risk Factors section and our consolidated financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in our securities. Overview Unless otherwise stated, all references to us, our, we, NovaDel, the Company and similar designations refer to NovaDel Pharma Inc. NovaDel Pharma Inc. is a specialty pharmaceutical company developing oral spray formulations for a broad range of marketed pharmaceutical products. Our patented oral spray drug delivery technology seeks to improve the efficacy and safety of existing prescription pharmaceuticals, as well as patient compliance and patient convenience. The following table summarizes our approved products and product candidates: Active Ingredientor Class ofMolecule Indications Stage ofDevelopment Partner Approved Products NitroMist Ò Nitroglycerin Angina Pectoris FDA Approved Mist Acquisition Zolpimist Ô Zolpidem Insomnia FDA Approved ECR Pharmaceuticals Product Candidates Duromist Ô Sildenafil Erectile Dysfunction Clinical development  Zensana Ô Ondansetron Nausea/Vomiting Clinical development Hana BiosciencesPar PharmaceuticalBioAlliance Pharma NVD-201 Sumatriptan Migraine headache Clinical development  NVD-301 Midazolam Pre-ProcedureAnxiety Preclinical development  NitroMist Ò NitroMist, our oral spray formulation of nitroglycerin, has been approved by the United States Food and Drug Administration, or FDA, for acute relief of an attack of angina pectoris, or acute prophylaxis of angina pectoris, due to coronary artery disease. In October 2009, we entered into a license and distribution agreement with Mist Acquisition, LLC, or Mist, to manufacture and commercialize NitroMist in North America. Mist is a subsidiary of Akrimax Pharmaceuticals, LLC. Under the terms of the agreement, we received an upfront payment of $1,000,000, a milestone payment of $500,000 in October 2010 and a milestone payment of $500,000 in January 2011. We are also eligible to receive royalty payments of up to 17% of net sales. Mist began marketing NitroMist in the United States in January 2011. Zolpimist Ô Zolpimist, our oral spray formulation of zolpidem, has been approved by the FDA for short-term treatment of insomnia. Zolpidem is the active ingredient in Ambien
